Citation Nr: 0621256	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  00-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, due to exposure to Agent Orange. 

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to October 1, 1999. 

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from October 1, 1999. 

4.  Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in 
Providence, Rhode Island, and Manchester, New Hampshire.  By 
a rating action in May 1999, the Providence, Rhode Island RO 
denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for PTSD.  The veteran perfected a 
timely appeal to that decision.  The case was subsequently 
transferred to the Manchester, New Hampshire RO.  In a 
September 2000 rating action, the RO increased the evaluation 
for PTSD from 10 percent to 30 percent, effective October 1, 
1999.  A claimant is presumed to be seeking the highest 
rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of increased rating for the 
veteran's PTSD remains in appellate status.  

By a rating action of October 2002, the RO granted service 
connection for status post brachytherapy, history of prostate 
cancer and assigned a 100 percent evaluation effective from 
February 15, 2002 to August 30, 2002; thereafter, the 
residuals of prostate cancer were reduced to a 10 percent 
rating, effective September 1, 2002.  A December 2002 rating 
action extended the 100 percent rating from September 1, 2002 
through October 30, 2002.  

In April 2003, the veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge.  
Before a hearing was held, however, the matter came before 
the Board.  In May 2003, the Board remanded the matter so 
that the veteran's requested hearing could be scheduled.  The 
veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a Decision Review 
Officer at the RO in November 2003.  A transcript of that 
hearing is of record.  

In a May 2004 rating decision, the RO extended the 100 
percent evaluation for prostate cancer until March 1, 2002, 
and it was determined that a 20 percent rating was proper for 
the residuals of prostate cancer, effective from March 1, 
2003.  In another May 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chloracne, due to exposure to Agent Orange.  

In April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the Boston, 
Massachusetts RO.  A transcript of that hearing is also of 
record.  

In the above mentioned October 2002 rating decision, the RO 
granted service connection for prostate cancer.  In a 
statement dated in August 2003, the veteran's service 
representative expressed disagreement with the effective date 
assigned for the grant of service connection for prostate 
cancer.  The RO issued a statement of the case in September 
2005, but the veteran did not file a substantive appeal, and 
the claim is not currently before the Board.  See 38 C.F.R. 
§ 20.302; Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice 
of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  

The Board also notes that the veteran originally sought 
service connection for a skin condition in June 1970; and, by 
a decision dated in October 1971, the Board denied service 
connection for skin disorders.  The Board notes, however, 
that 38 U.S.C.A. § 1116, which provides presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents, and presumption of exposure for 
veterans who served in the Republic of Vietnam, was added by 
Pub. Law 102-4, § 2(a) (1) (1991).  As noted in Spencer v. 
Brown, 17 F.3d 368, 372 (1994), when a provision of law or 
regulation creates a new basis of entitlement to benefits, 
the applicant's later claim, asserting rights which did not 
exist at the time of the prior claim, is necessarily a 
different claim.  As the Agent Orange statute and its 
implementing regulations was not in effect at the time of the 
Board's decision in 1971, the Board will consider the 
veteran's claim for a skin condition due to exposure to Agent 
Orange as a new claim, rather than as an attempt to reopen a 
previously denied claim.  

Pursuant to a May 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005) and 38 
C.F.R. § 20.900(c) (2005).  

The issue of entitlement to a higher evaluation for residuals 
of prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Chloracne was not manifest during service or within one 
year of separation from service and the veteran does not 
currently have chloracne.  

2.  Prior to October 1, 1999, the veteran's PTSD was 
manifested by depression, anxiety, sleep impairment, 
nightmares, fatigue, intrusive thoughts, irritability, and 
difficulty concentrating, with an assigned Global Assessment 
of Functioning (GAF) score of 70.  

3.  After October 1, 1999, the service-connected PTSD is 
shown to be productive of symptomatology that more nearly 
approximates a disability picture of no more than reduced 
reliability and productivity as manifested by depression, 
anxiety, difficulty sleeping, nightmares, intrusive thoughts, 
hypervigilance, irritability, outbursts of anger, impairment 
of short-and long-term memory, avoidance, and GAF scores 
ranging from 40 to 60.  


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e) (2005).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PTSD, prior to October 1, 1999, have not 
been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  

3.  The criteria for a rating of 50 percent for PTSD from 
October 1, 1999 have been approximated.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  With 
respect to the claim for an increased rating for PTSD, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2001 was not given prior to 
the first AOJ adjudication of that claim, the notice as 
provided by the AOJ prior to the transfer and recertification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Another letter was issued in November 2002.  
Subsequently, in March 2004, the RO provided a VCAA notice to 
the veteran prior to the May 2004 rating decision on appeal.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
chloracne, and higher evaluations for PTSD, given that there 
has been a Board remand, and he has been provided all the 
criteria necessary for establishing service connection and 
higher ratings, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual Background.

The records indicate that the veteran entered active duty in 
July 1966.  On the occasion of his preinduction examination 
in March 1966, it was noted that the veteran had moderate 
acne vulgaris on his face.  The separation examination, 
conducted in February 1970, revealed findings of acne 
vulgaris.  Clinical evaluation also revealed findings of 
tinea versicolor scar on his chest and arms, asymptomatic.  
The service medical records are negative for any clinical 
findings of chloracne.  

On the occasion of his initial VA examination in December 
1970, the veteran was diagnosed with acne vulgaris and 
verruca vulgaris.  Private treatment reports, dated in 
November 1977 and October 1980, reflect diagnoses of verruca 
vulgaris on both hands, and warts and acne, respectively.  

A rating action of October 1980 granted service connection 
for PTSD, and a 10 percent disability rating was assigned, 
effective from August 14, 1980.  

The veteran's claim for an increased rating for PTSD was 
received in August 1998.  Submitted in support of his claim 
were VA progress notes, dated from January 1998 to August 
1998, reflecting ongoing clinical evaluation and treatment 
for symptoms of PTSD, including anxiety, depression, and 
difficulty sleeping.  The veteran's treatment included 
attending counseling sessions.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he indicated that his problems 
had worsened over the years.  He reported difficulty 
sleeping.  The veteran reported having a good relationship 
with his siblings.  It was also noted that he had been 
married for over 20 years; he had two children.  It was 
reported that the veteran had been employed over the last 20 
years as a VA counseling psychologist.  The veteran related 
that he did vocational rehabilitation counseling, and 
sometimes it was difficult dealing with other PTSD patients; 
he noted that their problems triggered his own problems.  He 
stated that he may blow up if he ever had to work for an 
authoritarian person.  He reported being depressed and 
anxious.  The examiner noted that the veteran was casually 
and appropriately attired.  His hygiene was considered good.  
There was no evidence of abnormal motor movements, bizarre 
mannerisms, or facial tics.  The veteran was alert and 
responsive.  He appeared to be mildly distressed and somewhat 
apprehensive.  His primary facial expression was sad; he had 
poor eye contact with the examiner.  The veteran was quite 
talkative throughout the interview, and no speech impairment 
was noted.  His mood, at times, was mildly anxious, while his 
affect usually varied appropriately for the content being 
discussed.  He was fully cooperative with the examiner 
throughout the assessment.  He was not distracted, confused, 
or disoriented.  No delusional symptoms were elicited.  His 
attention and concentration spans were within normal limits.  
No suicidal or homicidal ideations were noted.  There was no 
evidence to suggest the presence of a thought disorder.  The 
veteran reported difficulty sleeping, as well as some 
irritability and difficulty concentrating.  The diagnostic 
impressions were PTSD, mild, and dysthymic disorder; he was 
assigned a GAF score of 70.  

On the occasion of another VA examination in April 2000, it 
was noted that the veteran appeared neat and clean; he was 
casually dressed.  He had difficulty sustaining eye contact.  
He had the tendency to fiddle with his papers and wriggle in 
his chair a lot.  His speech was soft, slow, hesitant and 
monotonous.  His mood was empty and depressed; however, he 
always seemed to have a smile on his face.  His affect was 
flat.  There were no indications or depersonalization or 
derealization; no reported hallucinations or illusions.  His 
thought process was goal directed.  There were no obsessions 
and no delusions.  No suicidal or homicidal ideations were 
noted.  He was oriented x4.  Long-term and short-term 
memories were commensurate with age.  The veteran reported 
difficulty sleeping.  The examiner noted that the veteran met 
the criteria for PTSD; he had recurrent, intrusive and 
distressing recollections of an inservice trauma.  He tried 
to avoid thoughts or feelings associated with the trauma.  He 
tried to avoid activities or situations that aroused 
recollections of trauma.  He was very flat and intellectual 
in talking about things.  He had difficulty with sleep and 
had irritability and outbursts of anger.  It was noted that 
the veteran enjoyed recreational activities, such as 
bicycling and walking; he also enjoyed doing things with his 
children.  It was also noted that the veteran and his wife 
had couples with whom they socialize.  He also had friends at 
work and outside of work.  The diagnoses were PTSD, mild, and 
dysthymic disorder; a GAF score of 70 was assigned.  

Received in June 2000 was a medical statement from the 
veteran's treating psychiatrist at the VA, dated in January 
2000, indicating that the veteran had been his patient since 
October 1999.  The physician noted that the veteran had a 
diagnosis of major depression, and he was taking medications.  
He also noted that the veteran had shown improvement, but 
they agreed on a time off work for a period of two weeks.  
The physician noted that the veteran would be undergoing 
intensive psychotherapy.  The physician further noted that 
the veteran also carried a diagnosis of severe combat PTSD.  

Also received was the report of a VA neuropsychological 
evaluation, dated in January 2000.  The examiner noted that 
current testing revealed a moderate to severe level of 
depression with somatic complaints, cognitive symptoms, and 
psychomotor retardation.  The examiner also noted that 
testing appeared to favor a diagnosis of depression over 
PTSD; however, due to the veteran's report of his exposure to 
significant traumatic events in Vietnam, with symptoms of 
PTSD, including nightmares, intrusive memories, and anxiety, 
PTSD should not be ruled out.  

Received in August 2000 were VA progress notes, dated from 
February 2000 through August 2000, reflecting ongoing 
evaluation and treatment.  During a clinical visit in April 
2000, it was noted that the veteran was talkative and 
cooperative.  There were no suicidal or homicidal ideas; no 
perceptive disorders were noted.  The veteran talked about 
the family situations where sometimes they should be aware of 
his situation of PTSD.  The examiner noted that the veteran's 
exact diagnosis was PTSD, not treated, self-medicated with 
the alcohol.  The examiner assigned a GAF score of 40 to 45.  
When seen in May 2000, the veteran indicated that he was 
having some problems at work.  The veteran admitted that he 
had 32 years working in the same institution.  He continued 
to have problems with nightmares.  He also reported recent 
flashbacks going back to Vietnam, especially with the 
helicopters that brought him back to "body towns" and 
wounded people.  The diagnosis was PTSD, and he was assigned 
a GAF score of 45.  When seen in July 2000, the veteran was 
again assigned a GAF score of 45.  

Received in February 2002 were VA progress notes, dated from 
September 1999 through January 2001, which show that the 
veteran received ongoing clinical evaluation and treatment 
for PTSD.  When seen in September 1999, it was noted that the 
veteran's mental status was grossly logical and relevant; he 
reported feelings of depression and anxiety, triggered by 
authority figures, and mistrust of same.  He denied any 
suicidal or homicidal ideation.  The veteran also reported 
tendencies toward anger and isolation.  During a clinical 
visit in October 1999, it was noted that the veteran's chief 
complaint was of sleep problems; he noted that his sleep 
problems were to the point where he was awakened by 
nightmares, which was very intrusive in his life and was 
making his life miserable.  The working diagnosis was chronic 
combat PTSD; a GAF score of 45 was assigned.  When seen in 
December 2000, the veteran reported that his depression was 
getting worse; he indicated that he had lost interest in 
normal activities.  It was noted that the veteran continued 
to experience great depression and had signs and symptoms of 
PTSD, including nightmares, anxiety, and depression.  

Of record is the report of a psychiatric evaluation dated in 
August 2002.  On mental status examination, the veteran was 
alert and oriented x3.  There was no major disorder of 
speech; thought process was coherent.  There was no 
delusional thinking and no hallucinations.  The veteran 
denied any suicidal or homicidal ideations.  His affect was 
rather constricted, and mood was somewhat anxious and sad.  
The veteran was appropriately dressed and his hygiene was 
good.  The diagnostic impression was PTSD, chronic and 
delayed; he was assigned a GAF score of 60.  The examiner 
stated that he believed anxiety and depression were 
associated features of the veteran's PTSD, and should be 
considered under that diagnosis.  

The veteran was afforded a VA compensation examination in 
December 2002.  At that time, the veteran was oriented x3.  
He endorsed moderately impaired short-term memory and good 
long-term memory.  He denied obsessive or ritualistic 
behavior.  Rate and flow of speech were within normal limits.  
The veteran also endorsed symptoms of depressed mood, stating 
that he felt depressed every day.  The veteran also reported 
sleep impairment consistent with depressed mood stating that 
he has used sleeping pills for the past year to facilitate 
sleep.  The veteran indicated that he had persistent, 
distressing thoughts of his Vietnam experience on a weekly 
basis and stated that he had distressing dreams of bodies and 
ooze coming out of body bags, and seeing the remains of 
bodies after contact with a chopper propeller.  The veteran 
also endorsed avoidance.  The veteran also reported reduced 
enjoyment of activities.  The veteran also endorsed symptoms 
of hyperarousal, including hypervigilance, irritability and 
anger, and exaggerated startle response.  The examiner 
concluded that the veteran's current symptomatology appeared 
to be consistent with a diagnosis of PTSD, chronic, mild to 
moderate, and dysthymic disorder; a GAF score of 50 was 
assigned.  

Received in December 2003 were VA progress notes, dated from 
April 2002 to December 2003, showing treatment for several 
disabilities, including PTSD.  Received in March 2004 were VA 
progress notes, dated from April 2003 through December 2003, 
reflecting ongoing clinical evaluation.  During a clinical 
visit in April 2003, it was noted that the veteran was alert, 
oriented, logical and coherent.  However, he was assigned a 
GAF score of 40.  The veteran was seen for discussion of a 
treatment plan in October 2003.  At that time, it was noted 
that the veteran suppresses thought or discussion of his war 
trauma with all others since Vietnam; the examiner noted that 
the veteran's behavior was triggered by guilt feelings for 
having survived many comrades.  

A February 2005 progress note reported that the veteran was 
seen to discuss his PTSD symptoms; it was noted that he 
continued his job and did his best to help other veterans 
with PTSD.  

At his personal hearing in April 2006, the veteran reported 
receiving treatment on many occasions during service for a 
skin condition; it was noted that he was diagnosed with 
various skin conditions, including acne vulgaris, tinea 
versicolor, and facial acne.  It was argued that the veteran 
continued to experience problems with a skin condition over 
the years.  The veteran also contended that his service-
connected PTSD has increased in severity over the years.  The 
veteran testified that he experienced problems with anxiety, 
depression, loss of sleep, and panic attacks.  The veteran 
indicated that he was currently on medication for his PTSD.  


III.  Legal Analysis-S/C Chloracne.

The issue before the Board is entitlement to service 
connection for chloracne or any other Agent Orange 
presumptive skin disability.  Service connection for acne 
vulgaris and verruca vulgaris were denied in a 1971 rating 
decision.  That determination is final.  Although the Board 
may adjudicate the issue of entitlement to service connection 
for chloracne and another Agent Orange presumptive disability 
because of a change in regulation; the regulation change is 
not a license to readjudicate the previously denied acne 
vulgaris or verruca vulgaris as such are not within the 
perimeter of the regulatory change.  

According to the law, service connection is warranted if it 
is shown that a veteran has disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  Chloracne may be presumed to have been incurred 
in Vietnam service if it becomes manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service.  

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116. Regulations have stipulated the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases include chloracne.  38 C.F.R. §§ 3.307, 
3.309(e).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era. These statutory provisions became effective on the date 
of enactment, December 27, 2001.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).  The veteran 
does not allege nor does the record show that a skin disorder 
was sustained during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In the present case, the veteran served on active duty from 
July 1966 to June 1970.  He served in Vietnam.  Thus, 
exposure to Agent Orange is presumed.  

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service. Here, the claimed disease is a skin disorder to 
include chloracne as due to Agent Orange exposure.  The 
veteran was diagnosed as having acne vulgaris when he entered 
military service; during service he was treated with 
medications.  Therefore, while the service medical records 
show treatment for a skin condition, they are negative for 
any findings or diagnosis of chloracne.  Post service medical 
records show diagnoses of verruca vulgaris on both hands in 
1977, and warts and acne in October 1980; however, there was 
no opinion regarding the etiology.  The records do not 
reflect any diagnosis of chloracne.  

Further, the veteran is not entitled to service connection 
for his claimed skin condition on a direct basis.  The Court 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, the appeal must 
fail, as there is no evidence that chloracne was shown in 
service or exits at the present time.  There is no diagnosis 
of chloracne and the claim for service connection for that 
skin condition due to herbicide exposure must be denied on 
this basis alone.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against granting service connection, 
either on a direct basis or on any presumptive basis, the 
doctrine is not for application.  See Gilbert v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
chloracne must be denied.  


IV.  Legal Analysis-Increased Rating.

Ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects 
his/her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation. 38 C.F.R. § 4.1.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been rated under Diagnostic Code 9411, 
38 C.F.R. § 4.130.  Under that code, a 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

As a preliminary matter, the Board first finds that adequate 
medical evidence tends to indicate that the veteran's 
depressive symptoms are part of the service-connected PTSD, 
and as such the overall psychiatric impairment will be 
considered.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  A rating in excess of 10 percent prior to October 1, 
1999.

Based on the above clinical findings, the Board finds that 
the evidence of record prior to October 1, 1999 does not 
substantiate an evaluation greater than 10 percent for that 
time period.  The report of the VA examination of the 
veteran, which was conducted in October 1998, shows that the 
veteran reported nightmares and sleep disturbance.  On 
examination, however, he was alert and oriented, with speech 
that was relevant and coherent.  His thought processes were 
logical and coherent, and his thought content was negative 
for suicidal or homicidal ideations.  He was only described 
as being mildly anxious.  Memory functions were intact.  He 
was quite talkative during the examination.  It was noted 
that the veteran had been married for over 20 years, and he 
has been employed over the last 20 years with the same 
employer.  This report does not show that the veteran's PTSD 
resulted in any decrease in work efficiency, or any 
impairment in the ability to perform occupational tasks; to 
the contrary, it showed that the veteran had been exhibiting 
PTSD symptoms for over 15 years of his working life.  This 
report also shows that he was assigned a GAF score of 70, 
which is deemed to represent the presence of only some mild 
symptoms, or some difficulty in social, occupational or 
school functioning, but generally being able to function 
pretty well, with some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  Similarly, when 
seen in September 1999, he was grossly logical and relevant, 
and denied suicidal and homicidal intent.  He did report 
subjective feelings of depression and anxiety.  The Board 
finds that when this evidence is weighed together with the 
other evidence of record, particularly the findings as to his 
psychiatric condition and functioning, that the evidence does 
not show that the veteran's symptoms, which include 
nightmares and sleep disturbances, are of such severity to 
approximate, or more nearly approximate, the criteria for an 
evaluation in excess of 10 percent for the period prior to 
October 1, 1999.  See 38 C.F.R. § 4.7.  


B.  A rating in excess of 30 percent on and after October 1, 
1999.

Based on the evidence of record, during the period after 
October 1, 1999, the Board finds the veteran's service-
connected PTSD is manifested by occupational and social 
impairment due to symptoms of nightmares, anxiety, chronic 
depression, chronic sleep impairment, exaggerated startled 
response, hypervigilance, social avoidance, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Evidence relevant to the level of severity of the veteran's 
PTSD from October 1, 1999 to the present includes VA 
outpatient treatment reports from September 1999 through 
January 2001; the treatment reports indicate that the veteran 
continued to experience nightmares, flashbacks, and intrusive 
thoughts about his Vietnam experience, as well as feelings of 
survivor guilt.  In particular, during a clinical visit in 
May 2000, the veteran reported that he continued to have 
problems with nightmares; he was having problems within the 
past week when there was a lot of lightening that he had had 
flashbacks going back to Vietnam, especially with the 
helicopters and that brought him the ideas of body towns and 
wounded people coming in and the smell of dead people.  The 
veteran also reported work related problems.  The veteran was 
assigned a GAF score of 45.  It is also noteworthy that, 
while the veteran has been working for 32 years in the same 
institution, his work involves dealing with patients 
suffering from PTSD which has the effect of triggering his 
own symptoms.  

On the occasion of his most recent VA examination in December 
2002, the veteran reported problems with nightmares, 
difficulty sleeping, intrusive recollections, hyperarousal, 
avoidance, irritability, and outbursts of anger.  At that 
time, he was assigned a GAF score of 50.  The Board notes 
that GAF scores provided during the period since October 1, 
1999 have been predominantly in the 40 to 60 range which is 
indicative of some moderate-to-serious social and 
occupational impairment.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  

Based on these findings, the Board finds that the evidence of 
record substantiates an evaluation greater than 30 percent 
from October 1, 1999.  The veteran's mental disorder affects 
his abilities to function both in his occupation and 
socially, with such deficiencies as anxiety, flashbacks, 
nightmares, social isolation, irritability, sleep 
deprivation, mood swings, and impaired anger management.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's PTSD is productive of impairment 
warranting the higher evaluation of 50 percent under DC 9411.  

As for the potential for a yet higher rating, the Board notes 
that the evidence shows that the veteran has been assigned 
GAF scores ranging from 40 to 60.  The totality of the 
evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  The evidence 
does not demonstrate that the service-connected PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  While the veteran may 
suffer from some level of social impairment, in that he has 
been withdrawn and isolative, with minimal socialization, the 
evidence does not show that he is precluded from establishing 
and maintaining such relationships.  

The veteran's marital and family relationships have been 
described as good.  As for industrial impairment, the veteran 
is reportedly still employed with the same employer.  The 
veteran's PTSD is not shown to be so disabling so as to 
warrant an evaluation of 70 percent under DC 9411.  
Specifically, there is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  Even though the veteran has reportedly experienced 
some suicidal thoughts in the past, he denied intent or plan.  
In sum, the Board concludes that the veteran's PTSD is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  In 
conclusion, the Board finds that the evidence warrants a 
disability rating of 50 percent from October 1, 1999 under DC 
9411 for the veteran's PTSD.   


ORDER

Service connection for chloracne as due to Agent Orange 
exposure is denied.  

Entitlement to a rating in excess of 10 percent for PTSD, 
prior to October 1, 1999, is denied.  

A 50 percent rating is granted for PTSD from October 1, 1999, 
subject to the laws and regulations governing the payment of 
VA compensation.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include the 
degree of disability and the effective date of the disability 
or rating.  In the present appeal, the VCAA notice of the 
veteran did not cite the all the applicable law and 
regulations governing reductions of evaluations and the 
rating of prostate cancer.  It did not describe the evidence 
necessary to establish a disability rating for prostate 
cancer or its residuals.  

Moreover, the record shows that in May 2002 a radioactive 
iodine seed was implanted to treat the veteran for prostate 
cancer.  

The most recent medical evidence of record consists of VA 
records from August 2002 through December 2003.  Among these 
records is the result of a VA examination in August 2002, 
which reported stress incontinence with lifting heavy 
weights.  It was noted that the veteran did not wear pads.  
At the time of the examination, the veteran's prostate 
specific antigen (PSA) was 3.4.  The record also contains 
private treatment reports from Dr. G. B.  In a treatment 
report, dated in December 2003, Dr. B. indicated that the 
veteran was doing well.  He noted that the veteran did have 
significant symptoms of prostatism.  He had no dysuria.  No 
hematuria.  He was voiding with a fair stream and emptied his 
bladder well.  He had no urgency or incontinence.  He had 
hesitancy.  Laboratory findings revealed PSA level of 3.3.  
In a subsequent report, dated in June 2004, Dr. B. indicated 
that the veteran was doing well.  He noted that the veteran 
did have significant symptoms of prostatism.  Laboratory 
findings revealed PSA level of 3.4.  The assessment was 
cancer of the prostate.  

In a rating action in May 2004, the RO indicated that the 
veteran's urinary symptoms more nearly met the criteria for a 
20 percent evaluation, and that PSA levels had remained 
within normal limits.  As such, it was concluded that the 
veteran was free of any recurrence of prostate cancer and 
that there was no evidence of metastatic disease.  

However, at the hearing before the Veterans Law Judge in 
April 2006, the veteran asserted that his residuals of 
prostate cancer have increased in severity since his most 
recent examination.  In fact, the veteran maintained that his 
cancer was currently active.  As a result, it was argued that 
he should have remained at 100 percent.  

Submitted at the hearing was a treatment report from Dr. B., 
dated in March 2006, wherein he noted that the veteran's PSA 
had gradually risen to the point that it is now 9.7.  In 
light of the foregoing, further development is required.  The 
Board believes that a VA examination is indicated to 
determine the current status of the veteran's postoperative 
prostate cancer, to include whether there has been any 
recurrence.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2005); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The AOJ should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran should also be 
informed of the evidence needed to 
establish higher ratings for residuals of 
that disease.  

2.  The veteran should be afforded an 
examination by a urologist, to address 
the nature of any current prostatic 
cancer, or residuals thereof, to include 
urinary incontinence, increased voiding 
frequency, and/or obstructed voiding.  
All appropriate tests are to be 
conducted.  The claims folder, or copies 
of all pertinent documents within the 
claims folder, must be made available to 
and reviewed by the examiner prior to 
conducting the examination.  A complete 
rationale must accompany any opinion 
offered.  

3.  The AOJ should readjudicate the issue 
on appeal taking into consideration all 
evidence added to the record subsequent 
to the last Supplemental Statement of the 
Case.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


